Citation Nr: 1447039	
Decision Date: 10/23/14    Archive Date: 10/30/14

DOCKET NO.  12-13 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel

INTRODUCTION

The Veteran had active service from January 1963 to April 1972, August 1973 to December 1973, and April 1981 to February 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

In March 2012, the Veteran had an informal conference with a Decision Review Officer at the RO in lieu of a hearing.  Further, in June 2014, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge sitting at the RO.  A transcript of the hearing transcript has been associated with the record.

In May 2014, the Veteran filed a claim for service connection for chronic ventricular ectopy, to include as due to exposure to herbicides.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).

As a final preliminary matter, this appeal was processed using the Veterans Benefit Management System (VBMS) and Virtual VA paperless claims processing systems.  


FINDING OF FACT

From May 1, 2009, the last date of employment, Veteran's service-connected disabilities have rendered him unable to secure and follow a substantially gainful occupation.



CONCLUSION OF LAW

Effective May 1, 2009, the criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 4.16 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant a TDIU herein constitutes a complete grant of the benefit sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations.  

In order to establish service connection for a total rating based upon individual unemployability due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C.A.  § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations establish objective and subjective standards for an award of total rating based on unemployability.  When the Veteran's schedular rating is less than total (for a single or combination of disabilities), a total rating may nonetheless be assigned when there is only one such disability, such is ratable at 60 percent or more and, if are two or more disabilities, at least one disability is ratable at 40 percent or more, and any additional disabilities result in a combined rating of 70 percent or more, and the disabled person is unable to secure or follow a substantially gainful occupation.  See 38 C.F.R. § 4.16(a).  A total disability rating may also be assigned on an extra-schedular basis, pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), for Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section 4.16(a).

By way of background, the Veteran has asserted that he last worked on May 1, 2009 as an independent insurance adjuster.  However, since that date, he has been unable to maintain and/or sustain gainful employment due to his serviced-connected disabilities.  In February 2010, the Veteran filed a claim seeking an increased rating for his service-connected low back disability.  Subsequently, in an April 2010 statement, the Veteran claimed that he could not work due to his low back disability.  As such, the issue of entitlement to a TDIU has been ongoing since the February 2010 claim pursuant to Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Moreover, the effective date of an increased evaluation will be the earliest date as of which it is factually ascertainable that an increase in disability had occurred if the claim is received within one year from such date, otherwise the effective date is the date of receipt of claim.  38 C.F.R. § 3.400(o)(2).  As the Veteran's last date of employment was May 1, 2009, within one year of filing his February 2010 claim, the Board will decide whether it was factually ascertainable that a TDIU was warranted from that date. 

As of May 1, 2009, the Veteran was service-connected posttraumatic stress disorder (PTSD), rated as 30 percent disabling; right knee strain injury with traumatic arthritis, rated as 20 percent disabling; right shoulder injury with traumatic arthritis, rated 20 percent disabling; degenerative joint disease of the cervical spine, C5-6 and C6-6,  rated as 10 percent disabling; chronic lumbosacral strain with degenerative joint disease, rated as 20 percent disabling; epicondylitis, right elbow, rated as 10 percent disabling; right ankle sprain injury with traumatic arthritis, rated as 10 percent disabling; bilateral plantar fasciitis, rated as 10 percent disabling; tinnitus, rated as 10 percent disabling; residuals of fracture, left navicular (wrist) with degenerative joint disease, rated as 10%; left inguinal scar, rated as noncompensable; right ear hearing loss, rated as noncompensable; status post septoplasty, rated as noncompensable; left inguinal herniorrhaphy, rated as noncompensable; and onychomycosis, toes of both feet, also rated as noncompensable.  

As of the last date of employment, his total combined rating was 80 percent.  See 38 C.F.R. § 4.25.  Although the Veteran met the requirements for a total combined rating of 70 percent, he still did not have one disability rated at 40 percent.  Nevertheless, as his orthopedic disabilities of the right knee, right shoulder, cervical spine, low back, right elbow, right ankle, left wrist and bilateral plantar fasciitis are due to a common etiology, mainly the Veteran's numerous jumps as a paratrooper during active service, and affect the orthopedic body system, they may be considered one disability under 38 C.F.R.  § 4.16(a).  As such, when combining the  these disabilities, he had a 70 percent rating.  In turn, the Veteran is found to have one disability rated at 40 percent or more with a combined rating of 80 percent, effective May 1, 2009.  The Boar recognizes that since that date, his disability ratings for PTSD, degenerative joint disease of the cervical spine, and left inguinal scar were increased at various times, and his right knee disability was decreased to 10 percent, effective March 31, 2012.  Moreover, he was awarded a 100 percent temporary total rating for his low back disability from March 3, 2010 to May 1, 2010.  Nevertheless, the Veteran continued to meet the scheduler criteria for a TDIU throughout the course of the appeal.  In sum, the Veteran's service-connected disabilities satisfy the schedular criteria for a TDIU as of the last date of his employment.  38 C.F.R.  § 4.16(a).  

Therefore, the remaining inquiry is whether such disabilities rendered the Veteran unable to secure or follow a substantially gainful occupation as of May 1, 2009.  Factors such as employment history, as well as educational and vocational attainments, are for consideration.  The Board emphasizes that a total rating based on individual unemployability is limited to consideration of service-connected disabilities.  

In this regard, a March 2010 private operating report observed that the Veteran had worked as an insurance adjuster and often worked on roofs, but had developed increasingly severe pain radiating to his legs with associated numbness, weakness and giving way, worse with standing and walking and relieved to some degrees by sitting and lying down.  He had a few occasions where he had almost fallen off a roof.  The Veteran was afforded a VA examination in March 2010 to assess the severity of his low back disability.  Again, he reported that he had been working as an insurance adjuster when he had to climb on roofs or crawl under spaces, but he had been told by his doctor to stop doing that work.  His low back disability affected his activities of daily living.  However, the examiner did not offer any further opinion on the Veteran's functional impairment.  

The Veteran was afforded another general VA medical examination in July 2010 to assess the severity of his service-connected disabilities.  It was observed that the Veteran was not working at the present time because of orthopaedic problems.  He worked as an insurance adjuster, which included climbing on roofs to examine damage.  In sum, due to his service-connected disabilities, his work and activities of daily living were affected by driving, prolonged walking, lifting, carrying, climbing and using ladders or stairs.  He could not engage in yard work or sports.  The impairment was a daily problem.  The Veteran was also afforded a VA mental health examination at this time to assess the severity of his PTSD.  It was noted that the Veteran had quit his job because of his back problem.  However, he was also irritable on the job and sometimes would snap at supervisors and co-workers.  He also reported problems concentrating that would slow him down because he would have to check his work several times.  The examiner found that, in terms of the Veteran's ability to maintain employment, he appeared to be moderately to considerably impaired.  

In March 2012, the Veteran was afforded a VA examination to address the severity of his service-connected right shoulder and right knee disabilities.  The examiner determined that the Veteran's right shoulder did not impact his ability to work because, while physical labor would be very difficult, perhaps not possible, sedentary labor would be acceptable.  However, it does not appear that the examiner was addressing the functional impact of all of the Veteran's service-connected disabilities, but rather just his right shoulder and right knee disabilities.   

The Veteran was also afforded a VA examination in August 2012 to assess his PTSD.  The examiner determined that the Veteran's PTSD caused occupational and social impairment with reduced reliability and productivity.  It was also observed that the Veteran had difficulty in establishing and maintaining effective work relationships as well as difficulty in adapting to stressful circumstances, including work and work-like setting.  In a subsequent June 2013 addendum, the examiner indicated that the claims file was reviewed, but there was no change in the prior opinion.  

Importantly, the Veteran testified at the June 2014 Board hearing that he was unable to work at his previous occupation as an insurance adjuster because it was a physically demanding job that required climbing on roofs and his service-connected physical disabilities no longer allowed him to perform this activity.  He also reported that he was unable to do any other type of employment due to the continuous medications he was required to take to manage the pain from his physical disabilities.  The medications impaired his ability to concentrate as well as his judgment.  He also reported sleep difficulty due to his disabilities, which further impaired his ability to work.  He further testified that he constantly had to change positions due to pain caused by his service-connected orthopedic disabilities. 

After reviewing the totality of the evidence, the Board finds that the evidence of record clearly shows that the Veteran could not return to his previous employment as an insurance adjuster due to his inability to perform the physically demanding tasks caused by the functional impairment of service-connected orthopaedic disabilities.  Again, the March 2012 VA examiner determined that physical would be difficult, perhaps not possible.  Moreover, the Veteran himself has competently and credibly testified to his inability to do the physically demanding tasks of his former employment.  

However, the question remains whether the Veteran could perform sedentary employment as the March 2012 VA examiner indicated.  In this regard, when considering the totality of the functional impairment caused by the Veteran's service-connected PTSD, his requirement to constantly change positions due to his service-connected orthopedic disabilities, his sleep difficulties and problems with concentration and judgement due to the pain medications taken for his service-connected disabilities, as well as taking into consideration the Veteran's work history, it would seem that the Veteran would also be precluded from sedentary employment.  In sum, the Board finds that the medical evidence in conjunction with the Veteran's competent and credible hearing testimony show that his functional impairment due to his service-connected disabilities render him unable to maintain or sustain substantially gainful employment.    

Therefore, based on the evidence of record, when resolving all doubt in the Veteran's favor, the Board must conclude that the Veteran was unemployable due to his service-connected disabilities from the last date of his employment and that entitlement to TDIU is warranted, effective May 1, 2009.  38 U.S.C.A.  § 5107(b).  


ORDER


A TDIU is granted, effective May 1, 2009, subject to the law and regulations governing the payment of monetary benefits.  



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


